Title: Tadeusz Kosciuszko to Thomas Jefferson, 15 May 1814
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          Mon Cher Ami  Paris 15. Mai 1814.
          Je Crois que nous souffrons tout deux cette Année Vous par l’Angleterre et moi par vous, Car je nai pas touché les interets de ma petite Somme placée chez vous pour l’année passée de 1813. et dont cependant jaurais un grand besoin. Je conçois que la Guerre a pu empecher les communications avec la France; Mais tachez de m’envoyer par l’Angleterre ou par la Hollande.
          Je vous embrasse mille fois avec toute mon Amitié et mon Estime Sincere T Kosciuszko
         
          Editors’ Translation
          
            My Dear Friend  Paris 15. May 1814.
            I believe we are both suffering this year, you because of England, and me because of you, for I have not received the interest for last year, 1813, on the small sum placed with you, and which I still greatly need. I understand that the war may have
			 hindered communications with France; but try to send it to me through England or Holland.
            I embrace you a thousand times with all my friendship and sincere esteemT Kosciuszko
          
        